            Case 1:18-cv-00942-TJK Document 13 Filed 03/07/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELECTRONIC PRIVACY INFORMATION CENTER

               Plaintiff,

        v.                                                         Civ. Action No. 18-942 (TJK)

 FEDERAL TRADE COMMISSION

               Defendant.


                                  JOINT STATUS REPORT

       Defendant Federal Trade Commission (“FTC”) jointly with Plaintiff Electronic Privacy

Information Center (“EPIC”), by and through undersigned counsel, respectfully submit this joint

status report pursuant to the Court’s February 22, 2019, Minute Order in this Freedom of

Information Act (“FOIA”) case.

       After conferring, the parties report to the Court as follows:

       1.      The FTC has produced responsive records, which EPIC has reviewed.

       2.      On November 16, 2018, EPIC sent a series of question to the FTC regarding the

withholding of certain records.

       3.      On February 22, 2019 the FTC provided an index in response to EPIC’s inquiry

and the basis for the agency’s determinations.

       4.      EPIC has reviewed the index and the exemption analysis that the FTC provided.

       5.      On March 6, 2019, EPIC responded to the FTC and stated that many of the

records are not properly withheld under Exemption 4 or Section 6(f) of the FTC Act (a “(b)(3)”

exemption).

       6.      The FTC has agreed to reprocess the materials that EPIC identified and provide a

response by April 8, 2019.

                                                 1
            Case 1:18-cv-00942-TJK Document 13 Filed 03/07/19 Page 2 of 2



       7.      The parties therefore request additional time to attempt to narrow the scope of

the remaining issues in dispute, and propose that they file a further joint status report on or

before April 12, 2019, to propose a schedule for further briefing, if necessary.

       Dated: March 7, 2019

                                                       Respectfully Submitted,

 Marc Rotenberg, D.C. Bar # 422825                     JESSIE K. LIU, DC Bar # 472845
 EPIC President and Executive Director                 United States Attorney

 /s/ Alan Butler                                       DANIEL F. VAN HORN, DC Bar # 924092
 Alan Butler, D.C. Bar # 1012128                       Chief, Civil Division
 EPIC Senior Counsel

 ELECTRONIC PRIVACY                              By:                                              /s/
 INFORMATION CENTER                                    W. MARK NEBEKER, DC Bar #396739
 1718 Connecticut Avenue, N.W.                         Assistant United States Attorney
 Suite 200                                             555 Fourth Street, N.W.
                                                       Washington, D.C. 20530
 Washington, D.C. 20009
                                                       (202) 252-2536
 (202) 483-1140 (telephone)
                                                       mark.nebeker@usdoj.gov
 (202) 483-1248 (facsimile)




                                                  2
